     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 1 of 18 Page ID #:1



 1   LESLIE GLYER, State Bar No. 251226
     leslie@caworkplacerights.com
 2   LESLIE GLYER LAW, P.C.
 3   23 Corporate Plaza, Suite 150
     Newport Beach, CA 92660
 4   Telephone: (949) 629-2527
 5
     W. GORDON KAUPP, State Bar No. 226141
 6   gordon@kauppfeinberg.com
 7   KAUPP & FEINBERG, LLP
     One Sansome Street, 35th Floor
 8   San Francisco, California 94104
 9   Telephone: (415) 896-4588
     Facsimile: (415) 294-9127
10
10

11
11   Attorneys for Plaintiff
     BERNICE GUEVARRA
12
12
                         UNITED STATES DISTRICT COURT
13
13
                        CENTRAL DISTRICT OF CALIFORNIA
14
14
                        WESTERN DIVISION – LOS ANGELES
15
15
     BERNICE GUEVARRA,                        Case No. 2:19-cv-00003
16
16

17
17               Plaintiff,                   COMPLAINT FOR DAMAGES,
18
18
                                              DECLARATORY RELIEF, AND
           vs.                                INJUNCTIVE RELIEF
19
19

20
20
     TEN: PUBLISHING MAGAZINES,     DEMAND FOR JURY TRIAL
     LLC; TEN: PUBLISHING MEDIA,
21
21   LLC; SOURCE INTERLINK
22
22
     COMPANIES, INC.; THE
     ENTHUSIAST NETWORK; THE
23
23   ENTHUSIAST NETWORK MAGAZIN;
24
24   MOTOR TREND GROUP, LLC; TEN:
     PUBCO, INC.; and DOES 1 TO 25,
25
25   inclusive,
26
26
                 Defendants.
27
27

28
28

                                       COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 2 of 18 Page ID #:2



 1                                    INTRODUCTION
 2         1. Plaintiff BERNICE GUEVARRA (“Plaintiff”), by and through her
 3   attorneys, LESLIE GLYER LAW, P.C. and KAUPP & FEINBERG, LLP, brings
 4   this action under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101,
 5   et seq., and the New York City Human Rights Law (“NYCHRL”), New York City
 6   Administrative Code §8-107 et seq., for damages, declaratory relief, and injunctive
 7   relief, against Defendants because they discriminated against Plaintiff because of
 8   her disabilities and subjected her to discriminatory and retaliatory conduct,
 9   including, but not limited to, replacing her position and wrongfully terminating her
10
10   employment. Plaintiff alleges the following under information and belief as
11
11   follows:
12
12                            JURISDICTION AND VENUE
13
13         2. This Court has jurisdiction under 28 U.S.C. § 1331.
14
14         3. This action involves a question of federal law.
15
15         4. Venue in this district is proper because one or more defendants reside in
16
16   this judicial district. 28 U.S.C. § 1391(b).
17
17         5. Plaintiff has exhausted her administrative remedies before the filing of
18
18   this action. On or about September 6, 2018, Plaintiff filed a charge of
19
19   discrimination with the U.S. Equal Employment Opportunities Commission
20
20   (“EEOC”). On or about October 10, 2018, the EEOC issued Plaintiff a Notice of
21
21   Right to Sue.
22
22                                        PARTIES
23
23         6. Plaintiff BERNICE GUEVARRA, at all times material, is an individual
24
24   who suffered from a disability and was employed by Defendants. Plaintiff is, and
25
25   at all times relevant was, a resident of Kings County, New York.
26
26         7. Defendant, TEN: PUBLISHING MAGAZINES, LLC is a Delaware
27
27   Limited Liability Company that employed Plaintiff during the relevant time period
28
28   and maintained operations throughout the State of California, including, but not
                                               1
                                          COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 3 of 18 Page ID #:3



 1   limited to, through its headquarters located at 831 S. Douglas Street, El Segundo,
 2   CA 90245.
 3         8. Defendant, TEN: PUBLISHING MEDIA, LLC is a Delaware Limited
 4   Liability Company that employed Plaintiff and/or is, and was at all relevant times,
 5   the parent company of Plaintiff’s employers. TEN: PUBLISHING MEDIA, LLC,
 6   at all times relevant, participated in and influenced the employment policies and/or
 7   practices of its subsidiaries and Plaintiff’s employer, including, but not limited to,
 8   Defendant TEN: PUBLISHING MAGAZINES, LLC. During the relevant time
 9   period, Defendant TEN: PUBLISHING MEDIA, LLC maintained operations
10
10   throughout the State of California, including, but not limited to, through its
11
11   headquarters located at 831 S. Douglas Street, El Segundo, CA 90245 .
12
12         9. Defendant SOURCE INTERLINK COMPANIES, INC. is a Delaware
13
13   Corporation that employed Plaintiff during the relevant time period and maintained
14
14   operations throughout the State of California, including, but not limited to, through
15
15   its headquarters located at 831 S. Douglas Street, El Segundo, CA 90245 .
16
16         10.   Defendant, THE ENTHUSIAST NETWORK is a business of an
17
17   unknown form that employed Plaintiff during the relevant time period and
18
18   maintained operations throughout the State of California, including, but not limited
19
19   to, through its headquarters located at 831 S. Douglas Street, El Segundo, CA
20
20   90245.
21
21         11.   Defendant, THE ENTHUSIAST NETWORK MAGAZIN is a business
22
22   of an unknown form that employed Plaintiff during the relevant time period and
23
23   maintained operations throughout the State of California, including, but not limited
24
24   to, through its headquarters located at 831 S. Douglas Street, El Segundo, CA
25
25   90245.
26
26         12.   Defendant MOTOR TREND GROUP, LLC is a Delaware Limited
27
27   Liability Company that employed Plaintiff during the relevant time period and
28
28   maintained operations throughout the State of California, including, but not limited
                                               2
                                          COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 4 of 18 Page ID #:4



 1   to, through its headquarters located at 831 S. Douglas Street, El Segundo, CA
 2   90245.
 3         13.    Defendant, TEN: PUBCO, INC. is a Delaware Corporation that
 4   employed Plaintiff during the relevant time period and maintained operations
 5   throughout the State of California, including, but not limited to, through its
 6   headquarters located at 831 S. Douglas Street, El Segundo, CA 90245.
 7         14.    Defendants    TEN:     PUBLISHING            MAGAZINES,        LLC;    TEN:
 8   PUBLISHING MEDIA, LLC; SOURCE INTERLINK COMPANIES, INC.; THE
 9   ENTHUSIASTS NETWORK; THE ENTHUSIAST NETWORK MAGAZIN;
10
10   MOTOR TREND GROUP, LLC; TEN: PUBCO, INC.; and DOES 1 to 25,
11
11   inclusive,   are   collectively   referred       to   herein   as   “Defendants,”   “THE
12
12   ENTHUSIAST NETWORK,” or “TEN.”
13
13         15.    Defendants are a media company specializing in enthusiast brands
14
14   and include a network of more than 60 publications, 100 websites, as well as
15
15   channels, branded and licensed products, and programs that employs well over 100
16
16   employees. During Plaintiff’s employment, Defendants regularly changed names ,
17
17   as reflected on many of Plaintiff’s pay stubs and records over the course of her
18
18   tenure.
19
19         16.    Plaintiff is informed and believes, and alleges that at all times
20
20   mentioned here, (1) Defendants’ operations are interrelated in that they share
21
21   managers and/or personnel, office space, equipment, and often operate as a singl e
22
22   unit; (2) Defendants share common management in that the some of the same
23
23   individuals manage or supervise the different defendants and Defendants have
24
24   common officers and/or boards of directors; (3) there is centralized control of labor
25
25   relations in that there is a centralized source for development and implementation
26
26   of personnel policy and Defendants share human resources personnel and/or
27
27   department; and (4) some of the defendants have ownership and/or financial
28
28   control over other defendants.
                                                  3
                                          COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 5 of 18 Page ID #:5



 1         17.    Plaintiff is informed and believes, and alleges that at all times
 2   mentioned here, that all of the acts and failures to act alleged herein were duly
 3   performed by and attributable to each Defendant, acting as a successor, alter ego,
 4   joint employer, integrated enterprise, agent, employee, or under the direction and
 5   control of the others, except as specifically otherwise alleged. Said acts and failures
 6   to act were within the scope of such agency and/or employment, and each
 7   Defendant participated in, approved and/or ratified the unlawful acts and omissions
 8   by other Defendants as stated in this Complaint. Whenever and wherever reference
 9   is made in this Complaint to any act by a defendant or defendants, such allegations
10
10   and reference shall also be deemed to mean the acts and failures to act of each
11
11   defendant acting individually, jointly, and/or severally.
12
12         18.    Plaintiff is informed and believes, and alleges that at all times
13
13   mentioned here, each of the defendants named, including each defendant sued
14
14   under a fictitious name, was the duly authorized agent, servant, and/or employee
15
15   of each and every other defendant with respect to the events and transactions herein
16
16   alleged, were acting under the color of state law, and in acting or omitting to act
17
17   with respect thereto as hereinafter alleged, was within the course, scope and
18
18   authority of their employment.
19
19         19.    The true names or capacities, whether individual, corporate, associate
20
20   or otherwise, of the defendants sued herein as DOES 1 through 20, inclusive, are
21
21   unknown to Plaintiff, who therefore sues said defendants by such fictitious names.
22
22   Plaintiff is informed and believes, and thereon alleges, that each of said defendants
23
23   designated by such fictitious names is responsible and legally obligated to Plaintiff
24
24   in contract, in tort, by constitution, by statute, or by common law, for the events
25
25   and happenings herein referred to, and for the damages legally caused to Plaintiff.
26
26   Plaintiff therefore prays for leave to amend this complaint to insert the true names
27
27   and capacities of said defendants when they have been ascertained.
28
28         20.    Plaintiff is informed and believes, and based thereon alleges, that the
                                                4
                                          COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 6 of 18 Page ID #:6



 1   fictitiously named defendants, and all Defendants, were the agents, servants, and
 2   employees of each of the remaining defendants and, in doing the acts and things
 3   alleged, were at all times acting within the course and scope of that agency,
 4   servitude, and employment and with the permission, consent, and approval, or
 5   ratification, of each of the other defendants. Plaintiff is further informed and
 6   believes and thereon alleges that each and every one of the acts and omissions
 7   alleged herein were performed by, and/or attributable to all Defendants, each
 8   acting as agents and/or employees, and/or under the direction and control of each
 9   of the other defendants, and that said acts and failures to act were within the course
10
10   and scope of said agency, employment, and/or direction and control.
11
11                                 FACTUAL ALLEGATIONS
12
12         21.    Plaintiff Bernice Guevarra (“Plaintiff”) was a long-term employee of
13
13   Defendants and was employed by Defendants for approximately 20 years.
14
14         22.    Prior to her termination, among other duties, Plaintiff held the
15
15   position of Art Director for the magazine Super Street, one of Defendants’
16
16   publications. Through the entirety of her employment, Plaintiff performed her
17
17   duties in a satisfactory, if not exemplary, manner.
18
18         23.    In or around May 2016, Plaintiff transferred from working at THE
19
19   ENTHUSIAST NETWORK’S office in Los Angeles to their offices located in New
20
20   York City, where Plaintiff worked until her wrongful termination.
21
21         24.    In or around May 2017, Plaintiff was diagnosed with a form of cancer
22
22   (multiple myeloma) for which she required medical treatment and that limited her
23
23   ability to work, among other major life activities.
24
24         25.    In or around September 2017, Plaintiff informed the Human
25
25   Resources department at THE ENTHUSIAST NETWORK of her disability, and
26
26   requested she be granted leave and a reasonable accommodation in the form of
27
27   medical leave. Plaintiff also informed Senior Vice President Amy Diamond and
28
28   her team. THE ENTHUSIAST NETWORK informed Plaintiff that she could take
                                               5
                                          COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 7 of 18 Page ID #:7



 1   medical leave.
 2         26.    On or about October 3, 2017, Plaintiff took medical leave to receive
 3   cancer treatment, which included, among other things, chemotherapy and
 4   hospitalization for a period of weeks.
 5         27.    On or about January 2, 2018, Plaintiff returned to work.
 6         28.    On or about January 5, 2018, three days after her return, THE
 7   ENTHUSIAST NETWORK terminated Plaintiff’s employment due to her
 8   disability and based on her request and taking of medical leave and other
 9   reasonable accommodations.
10
10         29.    At all relevant times, Plaintiff was qualified for the position and able
11
11   to perform its essential functions, with or without reasonable accommodation.
12
12         30.   On information and belief, THE ENTHUSIAST NETWORK replaced
13
13   Plaintiff with a less qualified employee who did not suffer from a disability (or
14
14   was not perceived as suffering from a disability), who did not request reasonable
15
15   accommodation, and who did not take protected medical leave.
16
16         31.    On information and belief, Plaintiff’s replacement was less qualified
17
17   than Plaintiff and/or had performed less well than Plaintiff in carrying out her job
18
18   duties.
19
19         32.    Plaintiff is further informed and believes that the magazine for which
20
20   her replacement was initially responsible ultimately failed and was eliminated from
21
21   Defendants’ business operations. In contrast, Super Street, which is the magazine
22
22   for which Plaintiff was responsible, continued to succeed and was not eliminated
23
23   from Defendants’ business operations. Despite the success of the magazine for
24
24   which Plaintiff was responsible, Defendants terminated Plaintiff’s employment
25
25   and gave the position of Art Director for Super Street to her inferior replacement.
26
26         33.   THE ENTHUSIAST NETWORK terminated Plaintiff’s employment
27
27   due to her disability and based on her request and taking of medical leave and other
28
28   reasonable accommodations.
                                              6
                                         COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 8 of 18 Page ID #:8



 1         34.    Defendants failed to take all reasonable steps to prevent
 2   discrimination against Plaintiff when they terminated her employment, failed to
 3   provide reasonable accommodations, and failed to engage her in any timely good
 4   faith interactive process. Further, Defendants retaliated against Plaintiff for
 5   requesting reasonable accommodations and taking protected medical leave.
 6         35.   Defendants also failed, and had a policy, pattern and practice of failing
 7   to take, all reasonable steps to prevent discrimination, including but not limited to,
 8   failing to have or reasonably implement equal employment, non-discrimination,
 9   and non-retaliation policies and procedures, failing to grant requests for reasonable
10
10   accommodation, failing to adequately and timely engage in the interactive process
11
11   in good faith, failing to adequately investigate complaints of discrimination and
12
12   retaliation, and/or of failing to take corrective action to prevent ongoing or future
13
13   discrimination and retaliation. As a result, Defendants’ conduct was the proximate
14
14   cause of the discrimination and retaliation Plaintiff suffered.
15
15         36.    Defendants’ treatment of Plaintiff is part of an ongoing policy, pattern
16
16   and practice of discrimination against people who suffer from one or more
17
17   disabilities and/or retaliation against employees who take protected medical leave.
18
18   Defendants have an unwritten policy and practice of terminating employees who
19
19   suffer from one or more disabilities who take or require medical leave. On
20
20   information and belief, other employees of Defendants have been terminated for
21
21   being disabled and/or for requesting reasonable accommodations and/or for taking
22
22   protected medical leave.
23
23         37.   After Defendants knew or should have known that it had a pattern and
24
24   practice of terminating employees who had taken medical leave or requested
25
25   reasonable accommodations, it failed to ensure adequate counseling, training, or
26
26   discipline, including by terminating employees’ employment who had wrongfully
27
27   terminated another employee’s employment for taking medical leave or requesting
28
28   reasonable accommodations.
                                               7
                                          COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 9 of 18 Page ID #:9



 1         38.       As a result of Defendant’s discriminatory and retaliatory conduct,
 2   Plaintiff has suffered and will continue to suffer the loss of income, salary,
 3   bonuses, and benefits, as well as the loss of career opportunities and loss of earning
 4   capacity.
 5         39.       As a result of the acts and conduct complained of herein, Plaintiff has
 6   suffered and will continue to suffer future pecuniary losses, physical and emotional pain
 7   and suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.
 8         40.       As Defendants’ conduct has been malicious, willful, outrageous, and
 9   conducted with full knowledge of the law, Plaintiff is also entitled to an award of punitive
10
10   damages.
11
11         41.       Plaintiff seeks compensatory damages, including but not limited to,
12
12   damages for severe emotional distress together with statutory civil penalties,
13
13   punitive damages, costs of suit, and attorney’s fees.
14
14                                FIRST CAUSE OF ACTION
15
15                    Violation of the ADA – 42 U.S.C. §§ 12111 - 12117
16
16               Disparate Treatment – Disability-Based Discrimination
17
17                                  (Against all Defendants)
18
18         42.       Plaintiff repeats and realleges each and every paragraph as if fully set
19
19   forth herein.
20
20         43.       Defendants discriminated against Plaintiff because of disability, as
21
21   follows: (a) Defendants were Plaintiff’s employer, (b) Plaintiff suffered from a
22
22   disability, or was perceived to suffer from a disability, (c) Defendants terminated
23
23   Plaintiff’s employment, (d) Defendants terminated Plaintiff because of her
24
24   disability or perceived disability, (e) Plaintiff was harmed, and (f) Defendants’
25
25   conduct was the proximate cause of Plaintiff’s harm.
26
26         44.       In doing the acts or omissions alleged herein, Defendants are liable to
27
27   Plaintiff because they discriminated against Plaintiff because of her disability (or
28
28   perceived disability) and she has suffered damages as a result, as set forth herein .
                                                  8
                                            COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 10 of 18 Page ID #:10



 1                               SECOND CAUSE OF ACTION
 2                     Violation of the ADA – 42 U.S.C. §§ 12111 - 12117
 3                    Disparate Impact – Disability-Based Discrimination
 4                                   (Against all Defendants)
 5            45.     Plaintiff repeats and realleges each and every paragraph as if fully set
 6    forth herein.
 7            46.     Defendants discriminated against Plaintiff because of disability (or
 8    perceived disability), as follows: (a) Defendants were Plaintiff’s employer, (b)
 9    Defendants used an employment policy, pattern or practice that had a significantly
10
10    adverse or disproportionate impact on employees with disabilities, (c) Defendants’
11
11    employment policy or practice resulted in Plaintiff’s termination, (e) Plaintiff was
12
12    harmed, and (f) Defendants’ conduct was a substantial factor in causing Plaintiff’s
13
13    harm.
14
14            47.     In doing the acts or omissions alleged herein, Defendants are liable to
15
15    Plaintiff because their policies or practices had a disproportionate and adverse
16
16    impact on Plaintiff because of her disability (or perceived disability) and she has
17
17    suffered damages as a result, as set forth herein.
18
18                                 THIRD CAUSE OF ACTION
19
19                     Violation of the ADA – 42 U.S.C. §§ 12111 - 12117
20
20                      Failure to Provide a Reasonable Accommodation
21
21                                   (Against all Defendants)
22
22            48.     Plaintiff repeats and realleges each and every paragraph as if fully set
23
23    forth herein.
24
24            49.     Defendants    failed   to   provide   Plaintiff   with   a   reasonable
25
25    accommodation, as follows: (a) Defendants were Plaintiff’s employer, (b) Plaintiff
26
26    suffered from a disability and informed Defendants of her disability, (c) Plaintiff
27
27    requested a reasonable accommodation, (d) Defendants failed to provide Plaintiff
28
28    with a reasonable accommodation in the form of medical leave when they
                                                  9
                                             COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 11 of 18 Page ID #:11



 1    terminated her for taking necessary medical leave, (e) Plaintiff was harmed, and
 2    (f) Defendants’ conduct was the proximate cause of Plaintiff’s harm.
 3          50.       In doing the acts or omissions alleged herein, Defendants are liable to
 4    Plaintiff because they failed to provide her with a reasonable accommodation and
 5    she has suffered damages as a result, as set forth herein.
 6                                FOURTH CAUSE OF ACTION
 7                      Violation of the ADA – 42 U.S.C. §§ 12111 - 12117
 8                                           Retaliation
 9                                    (Against all Defendants)
10
10          51.       Plaintiff repeats and realleges each and every paragraph as if fully set
11
11    forth herein.
12
12          52.       Defendants retaliated against Plaintiff for protected activity, as
13
13    follows: (a) Plaintiff engaged in conduct protected under the ADA, (b) Plaintiff
14
14    was removed from her position and terminated at the time, or after, the protected
15
15    conduct occurred, (c) Defendants removed Plaintiff from her position and
16
16    terminated Plaintiff because of her conduct protected under the ADA, (d) Plaintiff
17
17    was harmed, and (e) Defendants were the proximate cause of Plaintiff’s harm .
18
18          53.       In doing the acts or omissions alleged herein, Defendants are liable to
19
19    Plaintiff because they retaliated against her for engaging in conduct protected by
20
20    the ADA and caused her harm, as set forth herein.
21
21                                 FIFTH CAUSE OF ACTION
22
22          Violation of the NYCHRL – Admin. Code of N.Y. Ch. 1 § 8-107(a)
23
23                                Disability-Based Discrimination
24
24                                    (Against all Defendants)
25
25          54.       Plaintiff repeats and realleges each and every paragraph as if fully set
26
26    forth herein.
27
27          55.       The New York City Human Rights Law, codified at Administrative
28
28    Code of the City of New York, § 8-107, provides that it shall be unlawful “(a) For
                                                  10
                                             COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 12 of 18 Page ID #:12



 1    an employer or an employee or agent thereof, because of the actual or perceived
 2    …disability…of any person, to refuse to hire or employ or to bar or to discharge
 3    from employment such person or to discriminate against such person in
 4    compensation or in terms, conditions or privileges of employment.”
 5          56.       Defendants discriminated against Plaintiff because of disability, as
 6    follows: (a) Defendants were Plaintiff’s employer, (b) Plaintiff suffered from a
 7    disability, or was perceived to suffer from a disability, (c) Defendants’ replaced
 8    Plaintiff with another employee and terminated Plaintiff’s employment, (d)
 9    Defendants terminated Plaintiff because of her disability or perceived disability,
10
10    (e) Plaintiff was harmed, and (f) Defendants’ conduct was a substantial factor in
11
11    causing Plaintiff’s harm.
12
12          57.       In doing the acts or omissions alleged herein, Defendants are liable to
13
13    Plaintiff because they discriminated against Plaintiff because of her disability (or
14
14    perceived disability) and she has suffered damages as a result, as set forth herein .
15
15                                 SIXTH CAUSE OF ACTION
16
16        Violation of the NYCHRL – Admin. Code of N.Y. Ch. 1 § 8-107(15)(a)
17
17                      Failure to Provide a Reasonable Accommodation
18
18                                    (Against all Defendants)
19
19          58.       Plaintiff repeats and realleges each and every paragraph as if fully set
20
20    forth herein.
21
21          59.       The NYCHRL provides that a covered employer “shall make
22
22    reasonable accommodation to enable a person with a disability to satisfy the
23
23    essential requisites of a job or enjoy the right or rights in question provided that
24
24    the disability is known or should have been known by the covered entity .”
25
25          60.       Defendants     failed   to   provide   Plaintiff   with   a   reasonable
26
26    accommodation, as follows: (a) Plaintiff’s employer is and was a covered entity,
27
27    (b) Plaintiff suffered from a disability and informed Defendants of her disability,
28
28    (c) Plaintiff requested reasonable accommodation, including, among other things,
                                                   11
                                              COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 13 of 18 Page ID #:13



 1    medical leave, (d) Defendants failed to provide Plaintiff with a reasonable
 2    accommodation in the form of medical leave when they replaced her with another
 3    employee and terminated her employment for taking necessary medical leave and
 4    requesting accommodation, (e) Plaintiff was harmed, and (f) Defendants’ conduct
 5    was a substantial factor in causing Plaintiff’s harm.
 6          61.       In doing the acts or omissions alleged herein, Defendants are liable to
 7    Plaintiff because they failed to provide her with a reasonable accommodation and
 8    she has suffered damages as a result, as set forth herein.
 9                              SEVENTH CAUSE OF ACTION
10
10        Violation of the NYCHRL – Admin. Code of N.Y. Ch. 1 § 8-107(15)(a)
11
11                        Failure to Engage in the Interactive Process
12
12                                   (Against all Defendants)
13
13          62.       Plaintiff repeats and realleges each and every paragraph as if fully set
14
14    forth herein.
15
15          63.       The NYCHRL requires the employer and employee to engage in an
16
16    interactive process that arrives at a reasonable accommodation for the disabled
17
17    employee.
18
18          64.       Defendants failed to engage in the interactive process with Plaintiff,
19
19    as follows: (a) Defendants were Plaintiff’s employer, (b) Plaintiff suffered from a
20
20    disability and informed Defendants of her disability, (c) Plaintiff requested a
21
21    reasonable accommodation including, among other things, medical leave, (d)
22
22    Plaintiff was willing to engage in the interactive process, (e) Defendants failed to
23
23    engage in a timely, good faith interactive process to determine whether it could
24
24    grant Plaintiff reasonable accommodation, and instead, replaced Plaintiff with
25
25    another employee and terminated her employment, (f) Plaintiff was harmed, and
26
26    (g) Defendants’ failure to engage in a timely, good faith interactive process was
27
27    the proximate cause of her harm.
28
28          65.       In doing the acts or omissions alleged herein, Defendants are liable to
                                                  12
                                             COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 14 of 18 Page ID #:14



 1    Plaintiff because they failed to engage in the interactive process timely and in good
 2    faith, and Plaintiff has suffered damages as a result, as set forth herein.
 3                               EIGHTH CAUSE OF ACTION
 4          Violation of the NYCHRL – Admin. Code of N.Y. Ch. 1 § 8-107(7)
 5                                           Retaliation
 6                                   (Against all Defendants)
 7          66.       Plaintiff repeats and realleges each and every paragraph as if fully set
 8    forth herein.
 9          67.       The NYCHRL provides that it is an unlawful discriminatory practice
10
10    for any person engaged in any activity to which this chapter applies to retaliate
11
11    against any such person because they engaged in protected activity.
12
12          68.       Defendants retaliated against Plaintiff for protected activity, as
13
13    follows: (a) Plaintiff engaged in conduct protected under the NYCHRL, (b)
14
14    Defendants were aware that Plaintiff participated in such activity, (c) Defendants
15
15    engaged in conduct which is reasonably likely to deter a person from engaging in
16
16    that protected activity, (d) there is a causal connection between the protected
17
17    activity and the alleged retaliatory conduct, (e) Plaintiff was harmed, and (f)
18
18    Defendants were the proximate cause of that harm.
19
19          69.       In doing the acts or omissions alleged herein, Defendants are liable to
20
20    Plaintiff because they retaliated against her for engaging in conduct protected by
21
21    the NYCHRL and caused her harm, as set forth herein.
22
22                                NINTH CAUSE OF ACTION
23
23         Violation of the NYCHRL – Admin. Code of N.Y. Ch. 1 § 8-107(19)
24
24                             Interference With Protected Rights
25
25                                   (Against all Defendants)
26
26          70.       Plaintiff repeats and realleges each and every paragraph as if fully set
27
27    forth herein.
28
28          71.       The NYCHRL provides, “It shall be an unlawful discriminatory
                                                  13
                                             COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 15 of 18 Page ID #:15



 1    practice for any person to coerce, intimidate, threaten or interfere with, or attempt
 2    to coerce, intimidate, threaten or interfere with, any person in the exercise or
 3    enjoyment of, or on account of his or her having aided or encouraged any other
 4    person in the exercise or enjoyment of, any right granted or protected pursuant to
 5    this section.”
 6          72.       Defendants interfered with Plaintiff’s rights under the NYCHRL, as
 7    follows: (a) Plaintiff exercised her rights under the NYCHRL, (b) Defendants
 8    interfered with the exercise or those rights by replacing Plaintiff with another
 9    employee and terminating Plaintiff for the exercise of those rights, (c) Plaintiff was
10
10    harmed by Defendants’ conduct, and (d) Defendants were the proximate cause of
11
11    Plaintiff’s harm.
12
12          73.       In doing the acts or omissions alleged herein, Defendants are liable to
13
13    Plaintiff because they retaliated against her for engaging in conduct protected by
14
14    the NYCHRL and caused her harm, as set forth herein.
15
15                                TENTH CAUSE OF ACTION
16
16         Violation of the NYCHRL – Admin. Code of N.Y. Ch. 1 § 8-107(13)
17
17                                      Supervisor Liability
18
18                                   (Against all Defendants)
19
19          74.       Plaintiff repeats and realleges each and every paragraph as if fully set
20
20    forth herein.
21
21          75.       The NYCHRL provides, “An employer shall be liable for an unlawful
22
22    discriminatory practice based upon the conduct of an employee or agent which is
23
23    in violation of subdivision one or two of this section only where: (1) the employee
24
24    or agent exercised managerial or supervisory responsibility; or (2) the employer
25
25    knew of the employee’s or agent’s discriminatory conduct, and acquiesced in such
26
26    conduct or failed to take immediate and appropriate corrective action; an employer
27
27    shall be deemed to have knowledge of an employee’s or agent’s discriminatory
28
28    conduct where the conduct was known by another employee or agent who
                                                  14
                                             COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 16 of 18 Page ID #:16



 1    exercised managerial or supervisory responsibility; or (3) the employer should
 2    have known of the employee’s or agent’s discriminatory conduct and failed to
 3    exercise reasonable diligence to prevent such discriminatory conduct.
 4          76.       Defendants have supervisor liability to Plaintiff, as follows: (a) As
 5    described above, Defendants violated Plaintiff’s rights under the NYCHRL; (b)
 6    Defendants’ agents or employees who violated Plaintiff’s rights exercised
 7    managerial or supervisory responsibility, (c) Defendants knew or should have
 8    known of its employee’s or agents discriminatory conduct but failed to take
 9    immediate or appropriate corrective action, and/or Defendants should have known
10
10    of the employee’s or agent’s discriminatory conduct and failed to exercise
11
11    reasonable diligence to prevent such discriminatory conduct; (d) Plaintiff was
12
12    harmed by Defendants’ conduct; and (e) Defendants were the proximate cause of
13
13    Plaintiff’s harm.
14
14          77.       In doing the acts or omissions alleged herein, Defendants are
15
15    supervisory liable Plaintiff.
16
16                              ELEVENTH CAUSE OF ACTION
17
17                         Intentional Infliction of Emotional Distress
18
18                                    (Against all Defendants)
19
19          78.       Plaintiff repeats and realleges each and every paragraph as if fully set
20
20    forth herein.
21
21          79.       Defendants intentionally inflicted emotional distress on Plaintiff, as
22
22    follows: (a) Defendants engaged in extreme and outrageous conduct, (b)
23
23    Defendants intended to cause, or disregarded a substantial probability of causing,
24
24    severe emotional distress, (c) there is a causal connection between the conduct and
25
25    injury, and (d) Plaintiff actually suffered severe emotional distress.
26
26          80.       In doing the acts or omissions alleged herein, Defendants are liable to
27
27    Plaintiff for intentional infliction of severe emotional distress.
28
28    ///
                                                  15
                                             COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 17 of 18 Page ID #:17



 1                              TWELFTH CAUSE OF ACTION
 2                Negligent Hiring, Supervision, Training, and Retention
 3                                   (Against all Defendants)
 4          81.       Plaintiff repeats and realleges each and every paragraph as if fully set
 5    forth herein.
 6          82.       Defendants are liable to Plaintiff for negligent hiring, supervision,
 7    training, and retention: (a) Defendants owed Plaintiff a duty, (b) Defendants
 8    breached their duty to Plaintiff, (c) Defendants knew or should have known that
 9    without adequate hiring, supervision, training, or retention that it would cause it
10
10    expose Plaintiff to an unreasonable risk of harm, (d) Plaintiff was harmed, and (e)
11
11    Defendants were the proximate cause of Plaintiff’s harm.
12
12          83.       In doing the acts or omissions alleged herein, Defendants are liable to
13
13    Plaintiff for negligent hiring, supervision, training and retention.
14
14

15
15                                   PRAYER FOR RELIEF
16
16          WHEREFORE, Plaintiff respectfully prays for a judgment against
17
17    Defendants, as follows:
18
18          1. For declaratory relief declaring that Defendants violated Plaintiff’s
19
19    various rights under the ADA and NYCHRL.
20
20          2. For injunctive relief, restoring Plaintiff to her former position and salary;
21
21          3. For injunctive relief directing Defendants to eliminate its policy and
22
22    practice of terminating employees who take necessary medical leave;
23
23          4. For economic damages according to proof at trial;
24
24          5. For noneconomic damages according to proof at trial;
25
25          6. For punitive damages according to proof at trial;
26
26          7. For pre-judgment interest to the extent allowed by law;
27
27          8. For costs of suit and attorney’s fees; and
28
28          9. For such further relief as the Court may deems just and proper.
                                                  16
                                             COMPLAINT
     Case 2:19-cv-00003-GJS Document 1 Filed 01/01/19 Page 18 of 18 Page ID #:18



 1                                JURY TRIAL DEMAND
 2          Plaintiff demands a trial by jury.
 3
 4    Dated: January 1, 2019                          /s/ Gordon Kaupp_
                                            By:       W. Gordon Kaupp,
 5                                                    KAUPP & FEINBERG, LLP
 6                                                    Leslie Glyer,
                                                      LESLIE GLYER LAW, P.C.
 7                                                    Attorneys for Plaintiff
 8                                                    BERNICE GUEVARRA

 9
10
10

11
11

12
12

13
13

14
14

15
15

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28
                                                 17
                                          COMPLAINT
